Citation Nr: 1227143	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-35 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy (CIDP), to include as a result of exposure to contaminated water at Camp LeJeune.


REPRESENTATION

Appellant represented by:	Annette L. Rutkowski, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from November 1984 to April 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks service connection for CIDP.  He claims that the currently diagnosed disorder is related to his inservice treatment for mononucleosis and for ear infections or in the alternative the result of drinking contaminated water while he was stationed at Camp LeJeune.  A private examiner has offered an October 2007 opinion that the disorder could be related to service.  In October 2008, the examiner stated that it was at least as likely as not that CIDP is related to service.  No rationale was provided.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record, see Miller v. West, 11 Vet. App. 345, 348 (1998).  Also the Court has held that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), that a medical opinion is inadequate 

when unsupported by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 180 (1995).  Thus a remand is needed to provide the Veteran with a VA examination in conjunction with his claim, should one be necessary following the preliminary development requested.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further an official Department of Navy correspondence to the Veteran dated in August 2008 concedes the potential exposure to contaminated drinking of individuals who lived or worked at Camp LeJeune between 1957 and 1987.  The correspondence references a website that contains further information about on-going scientific studies about the health concerns associated with individuals who were exposed to the contaminated drinking water at Camp LeJeune.  Recently, VBA Fast Letter No. 11-03 (Jan. 11, 2011) was issued which provides instructions for claims involving exposure to contaminated water during service at Camp LeJeune. A subsequent letter issued on April 27, 2011 discusses specific evidentiary development to be conducted in these water contaminate cases.  Both documents stipulate that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminates at Camp LeJeune are to be remanded to the Louisville, Kentucky RO.  Thus, in accordance with these directives, and because the Veteran's appeal includes the issue of entitlement to service connection for CIDP secondary to water contaminates (at Camp LeJeune), the Board remands the current appeal to the Louisville, RO for further development. 

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  


Accordingly, the case is REMANDED for the following action:


1. The RO should ensure that all due process requirements are met under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

2.  In accordance with VBA Fast Letters No. 11-03, dated on January 11, 2011 and on April 27, 2011, as well as any subsequent directives, the Veteran's appeal [which includes a claim for service connection secondary to exposure to water contaminates during service at Camp LeJeune] must be remanded to the Louisville, Kentucky RO for further development.  

3.  Thereafter, the appeal should be readjudicated, after undertaking any development necessary, and after considering all theories of entitlement.  If a VA examination is necessary, one should be scheduled for the Veteran.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


